Exhibit 10.5

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made as of December 13, 2015 by
and between Jarden Corporation, a corporation organized and existing under the
laws of the State of Delaware (the “Company”), and Ian G.H. Ashken
(“Executive”), collectively referred to as the “Parties”.

RECITALS:

WHEREAS, Executive is employed by the Company as the Vice Chairman and President
of the Company pursuant to that certain Fifth Amended and Restated Employment
Agreement, dated as of July 23, 2012, between the Company and Executive, as
amended by that certain Equity Award, Lock-Up and Amendment Agreement, dated as
of December 19, 2013, between the Company and Executive (as amended, the
“Employment Agreement”);

WHEREAS, the Company is a party to that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), by and among the Company,
Newell Rubbermaid Inc., a Delaware corporation (“Parent”), and the other parties
signatories thereto, pursuant to which, subject to the terms and conditions
contained in the Merger Agreement, the Company will be merged with and into a
wholly-owned subsidiary of Parent, immediately following which the Company will
be merged with another wholly-owned subsidiary of Parent (“Successor Sub”) and
the surviving entity thereof will become a wholly-owned subsidiary of Parent
(the “Merger”);

WHEREAS, the Merger will constitute a “Change of Control of the Company” as such
term is defined in the Employment Agreement;

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Company will enter into this Agreement with Executive in
accordance with the Merger Agreement for the protection of the business and
goodwill of Parent and its subsidiaries after the Merger; Executive will receive
substantial consideration in exchange for his shares and others equity interests
in the Company (including accelerated equity interests as a result of the Change
of Control); Parent and its subsidiaries shall succeed to all of the business,
property, assets and goodwill of the Company and its subsidiaries; Executive
will agree to the noncompetition, confidentiality and other restrictive
covenants herein for the protection of the business, property, assets and
goodwill of Parent and its subsidiaries after the Merger, including their
legitimate business interests in trade secrets and other confidential
information and valuable customer and employee relationships; and Executive and
the Company mutually agree that Executive’s employment will terminate on the
consummation of the Merger; and

WHEREAS, the Parties wish to settle their mutual rights and obligations arising
from such separation from employment subject to the terms and conditions as
hereinafter set forth.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and in the Merger Agreement and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by the Parties
hereto, the Parties agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings given such terms in the Employment Agreement.

2. Termination of Employment.

(a) Executive’s employment with the Company shall terminate on the date on which
the Merger is consummated pursuant to the Merger Agreement (the “Separation
Date”). As of the Separation Date, Executive shall resign from and no longer be
an employee, officer, director and/or manager (or any equivalent position) of
the Company or any subsidiaries or affiliates thereof, and Executive agrees he
shall execute all documents reasonably necessary to effect such
resignations. The Parties hereby agree that for purposes of the Employment
Agreement and this Agreement Executive’s termination of employment will be
treated as a “Termination Without Cause” in connection with a “Change of Control
of the Company” (as such terms are defined in the Employment Agreement), and
that any notice period that may be required to be provided under the Employment
Agreement is hereby waived.

(b) The Parties agrees that until the Separation Date, Executive shall continue
to serve as Vice Chairman and President of the Company, subject to the terms and
conditions of the Employment Agreement.

(c) For the avoidance of doubt, the Employment Agreement shall remain in full
force and effect through and following the Separation Date, subject to any
amendments or modifications contained in this Agreement. If the Merger Agreement
is terminated without the Merger having been consummated, this Agreement shall
terminate and the Parties’ rights and obligations hereunder shall be null and
void ab initio and the Employment Agreement shall continue to be in full force
and effect in accordance with its terms without reference to this Agreement.

3. Separation Payments and Benefits. In addition to the substantial
consideration Executive will receive in connection with the Merger pursuant to
the Merger Agreement, upon the Separation Date, subject to the execution of a
release of claims in favor of the Company in substantially similar form to that
attached hereto as Exhibit A, the Company shall provide Executive with the
following benefits:

(a) Earned Salary and Other Vested Benefits. In accordance with Section 5(b) of
the Employment Agreement, the Company shall pay Executive all Base Salary
earned, but unpaid, for services rendered to the Company on or prior to the
Separation Date in a lump sum on the Separation Date and all other Vested
Benefits in accordance with the terms of each applicable plan, program or
policy.

(b) Annual Bonus. In satisfaction of the annual bonus award made by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) for calendar year 2015, a bonus in the amount of
$2,040,156 shall be paid to Executive in a lump sum on the Separation Date, less
any amount previously paid relating to calendar year 2015 performance bonuses.

 

2



--------------------------------------------------------------------------------

(c) Severance Payment. In accordance with Section 5(b) of the Employment
Agreement, the Company shall pay Executive a severance payment in a total gross
amount estimated to be $9,096,126, subject to adjustment as set forth in
Section 3(k) of this Agreement, which amount will be paid to Executive in a lump
sum on the Separation Date.

(d) Other Benefits. The Company shall pay Executive an amount estimated to be
$672,951, subject to adjustment as set forth in Section 3(k) of this Agreement,
in respect of historical benefits including: rights with respect to life and
long-term disability policies; health insurance policies; HSA savings accounts;
401(k) plans and other financial benefits.

(e) Vesting of Stock Awards. In accordance with the intent of Section 5(b) of
the Employment Agreement and in consideration for the increase in duration
pursuant to Section 4 of this Agreement from two years to four years of the
noncompetition, confidentiality and other covenants contained in Section 6 of
the Employment Agreement, the balance of any unvested shares relating to the
900,000 restricted shares of common stock of the Company, par value $0.01 per
share (“Common Stock”), granted to Executive and currently outstanding, but not
yet vested, shall fully vest on the Separation Date and will thereafter be
freely transferable (subject to any restrictions under applicable securities law
or the Company’s insider trading policy for senior executives).

(f) Acceleration of Stock Awards. In accordance with the intent of Section 5(b)
of the Employment Agreement and in consideration for the increase in duration
pursuant to Section 4 of this Agreement from two years to four years of the
noncompetition, confidentiality and other covenants contained in Section 6 of
the Employment Agreement, immediately prior to the consummation of the Merger,
the Company shall issue Executive 168,750 restricted shares of Common Stock
representing the number of restricted shares of Common Stock that would have
been issued to Executive in 2017 (the “2017 Accelerated Shares”) and an
additional 165,690 restricted shares of Common Stock representing the number of
restricted shares of Common Stock that would have been issued to Executive in
2018 (the “2018 Accelerated Shares” and together with the 2017 Accelerated
Shares, the “Accelerated Shares”), in each case pursuant to Section 3(c) of and
Schedule I to the Employment Agreement (as supplemented by the Compensation
Committee in accordance with Section 3(c)). The Accelerated Shares shall fully
vest on the Separation Date, but shall be subject to the restrictions on
transfer set forth in Section 5 of this Agreement.

(g) D&O Insurance. The Company shall obtain and provide at its own expense the
directors’ and officers’ liability insurance or directors’ and officers’
liability tail insurance policies covering Executive described in Section 4(e)
of the Employment Agreement effective as of the Separation Date and shall
maintain such insurance or tail policy in place for the period prescribed in
Section 4(e) of the Employment Agreement.

(h) Indemnification Rights. Executive shall maintain all of Executive’s rights
to indemnification by the Company pursuant to Sections 4(d) and 4(f) of the
Employment Agreement.

 

3



--------------------------------------------------------------------------------

(i) Other Rights. Without duplication of any separation benefits described under
Sections 3(a) through 3(h) of this Agreement, in accordance with Section 5(b) of
the Employment Agreement, Executive shall receive all other Additional
Termination Benefits to which Executive is entitled upon separation, including,
but not limited to, vesting in full of benefits accrued under the employee
retirement and savings plans of the Company and Executive’s (and his
dependent’s) rights to continuing participation in Health Benefit Plans
(collectively, “Other Additional Termination Benefits”); provided, however, that
in no event shall the aggregate payments made (or value of benefits provided) in
respect of Other Additional Termination Benefits under this Section 3(i) exceed
an amount equal to $225,000 minus the aggregate amount of all adjustments made
pursuant to Section 3(j) of this Agreement.

(j) Adjustments. The estimated severance payment of $9,096,126 and the other
benefits payment of $672,951 set forth in Section 3(c) and Section 3(d) of this
Agreement, respectively, are minimum estimates of such amounts due to Executive.
The actual amounts payable to Executive shall be no less than such amounts, but
may increase by up to an additional $225,000 in the aggregate after such payment
amounts have been finally determined by the Company prior to the Separation
Date.

4. Noncompetition, Confidentiality and Other Restrictive Covenants. Executive
acknowledges and agrees that Executive shall continue to be bound by the
noncompetition, confidentiality and other covenants contained in Section 6 of
the Employment Agreement through the fourth anniversary of the Separation Date;
provided, however, that for purposes of such covenants “principal product line”
shall be limited to only “principal product lines” of the Company as of the
Separation Date without giving effect to any product lines of Parent and its
subsidiaries as of the Separation Date or any product lines established
following the Separation Date.

5. Restrictions on Accelerated Shares.

(a) Executive agrees that, notwithstanding anything to the contrary in this
Agreement, Executive will not, without the prior written consent of the Company,
offer, sell, transfer, contract to sell, or otherwise dispose of (or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by Executive or any person in
privity with Executive), directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, with respect to any Accelerated
Shares, or publicly announce an intention to effect any such transaction, until
this Section 5(a) lapses in accordance with Section 5(c), except to satisfy tax
withholding or as otherwise permitted by Section 5(b), below. For purposes of
this Section 5(a), “Accelerated Shares” shall be any shares of stock of Parent
received by Executive in exchange for Executive’s Accelerated Shares as a result
of the Merger.

(b) The restrictions on transfer of Accelerated Shares in Section 5(a) above
shall not apply to the transfer of any Accelerated Shares either during
Executive’s lifetime or on death, by gift, will or intestate succession, to an
immediate family member of Executive or to transfers to a trust the
beneficiaries of which are exclusively Executive and/or a member or members of
Executive’s immediate family; provided, however, that in any transfer pursuant
to this Section

 

4



--------------------------------------------------------------------------------

5(b) it shall be a condition to such transfer that the transferee executes and
delivers to the Company an agreement in form satisfactory to the Company in its
sole discretion stating that the transferee is receiving and holding the
Accelerated Shares subject to the provisions of this Agreement, and there shall
be no further transfer of such Accelerated Shares except in accordance with this
Agreement.

(c) The restrictions on transfer of Accelerated Shares set forth in this
Section 5 shall lapse on March 31, 2017 with respect to the 2017 Accelerated
Shares and on March 31, 2018 with respect to the 2018 Accelerated Shares.

6. Miscellaneous.

(a) Section 409A Compliance. Section 7(p) of the Employment Agreement is hereby
incorporated into this Agreement in its entirety; provided that references to
the “Agreement” in such Section 7(p) shall be deemed to refer to both the
Employment Agreement and this Agreement for purposes of this Section 6(a).

(b) Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholdings, offsets, social
security and other federal, state and local taxes and deductions.

(c) Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. This arbitration shall
be held in Florida and except to the extent inconsistent with this Agreement,
shall be conducted in accordance with the Expedited Employment Arbitration Rules
of the American Arbitration Association then in effect at the time of the
arbitration and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be selected by the Company and
Executive; provided, that if within fifteen (15) business days of the date of
request for arbitration, the Parties have not been able to make such selection
the dispute shall be held by a panel of three arbitrators one appointed by each
of the Parties and the third appointed by the other two arbitrators.

(d) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

If to the Company:

Jarden Corporation

2381 Executive Center Drive

Boca Raton, FL 33431

Attn: General Counsel

Fax: 561-338-6766

 

5



--------------------------------------------------------------------------------

If to Executive: To the address listed as Executive’s principal residence in the
Company’s human resource records and to his principal place of employment with
the Company.

(e) Assignment. Except as provided under Section 6(g) hereof, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned or
delegated by any party hereto without the prior written consent of the other
party.

(f) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which Executive performs a
majority of his services. Without limiting the generality of the foregoing, this
Agreement shall be binding on, and shall inure to the benefit of, Successor Sub
if Successor Sub is the surviving entity in the Merger. Additionally, if the
Company or any of its successors or assigns (including, but not limited to
Successor Sub) (i) shall consolidate with or merge into any other corporation or
entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) shall transfer all or substantially all of
its properties and assets to any individual, corporation or other entity, then,
and in each such case, proper provisions shall be made so that the successors
and assigns of the Company shall assume all of the rights and obligations set
forth in this Agreement. This Agreement shall also inure to the benefit of
Executive’s heirs, executors, administrators and legal representatives.

(g) Construction. In the event of any conflict between the provisions of this
Agreement and the provisions of the Employment Agreement, the provisions of this
Agreement shall control.

(h) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

(j) Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

(k) Entire Agreement. This Agreement and the Employment Agreement constitute the
entire agreement between the Parties hereto with respect to the matters referred
to herein and therein. No other agreement relating to the matters referred to
herein and therein shall be binding between the Parties. There are no promises,
representations, inducements or statements between the Parties other than those
that are expressly contained in this Agreement and the Employment Agreement.
Executive acknowledges that he is entering into this Agreement of his own free
will and accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences and has been advised to consult with
an attorney before executing this Agreement.

 

6



--------------------------------------------------------------------------------

(l) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the Parties hereto.

(m) Severability. In the event that one or more of the provisions of this
Agreement shall become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

[The remainder of this page has been intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Separation Agreement as of the
date first above written.

 

Company: JARDEN CORPORATION

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President—Administration, General
Counsel and Secretary Executive:

/s/ Ian G.H. Ashken

Ian G.H. Ashken

[Signature Page to Separation Agreement]